We have carefully considered the issue presented to us on this application for rehearing.
We find that the lower court together with ourselves granted the plaintiff an excessive judgment, considering the fact that she only suffered a temporary ailment of her foot. And therefore for these reasons we have decided to amend the decree by reducing the amount allowed by the lower court by the sum of $250.
For these reasons it is now ordered that the decree heretofore rendered affirming the judgment of the lower court be now amended to read as follows:
It is hereby ordered, adjudged, and decreed that the judgment appealed from be reduced to the sum of $263, with interest thereon from judicial demand until paid. Defendant to pay the cost of the lower court. Appellee to pay the cost of this court; and it is further ordered that the application for rehearing be, and the same is hereby, refused.